 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   WINNIE DIGGS,                                     Case No.: 18-CV-2593 JLS (KSC)
12                                    Plaintiff,
                                                       ORDER (1) GRANTING
13   v.                                                PLAINTIFF’S THIRD MOTION TO
                                                       PROCEED IN FORMA PAUPERIS,
14   DEPARTMENT OF MOTOR
                                                       AND (2) SUA SPONTE DISMISSING
     VEHIC[LES] D[I]RECTOR JEAN
15                                                     COMPLAINT WITHOUT
     SHIOMOTO; LEGAL DIVISION OF
                                                       PREJUDICE
16   DEPARTMENT OF MOTOR
     VEHIC[LES],
17                                                     (ECF No. 6)
                                   Defendants.
18
19         On November 13, 2018, Plaintiff Winnie Diggs, proceeding pro se, filed a
20   Complaint pursuant to 42 U.S.C. § 1983 in the Southern District of California alleging
21   violation of several of her constitutional rights by the California Department of Motor
22   Vehicles. See generally ECF No. 1 (“Compl.”).
23   I.    PROCEDURAL HISTORY
24         Presently before the Court is Ms. Diggs’ third Motion to Proceed In Forma Pauperis
25   (“IFP”) (“Mot.,” ECF No. 6). The Court denied Ms. Diggs’ first motion to proceed IFP on
26   November 15, 2018, on the grounds that “Plaintiff has $4,000 in her checking account and
27   . . . her monthly income exceeds her monthly expenses by $350.” ECF No. 3 at 2. The
28   Court denied Ms. Diggs’ second motion to proceed IFP on December 7, 2018, on the

                                                   1
                                                                            18-CV-2593 JLS (KSC)
 1   grounds that “her monthly obligations total . . . $60 per month less than her monthly income
 2   . . . [and] it remains unclear to the Court whether Ms. Diggs is unable to pay the $350
 3   filings fee from the $4,000 in her checking account.” ECF No. 5 at 2. The Court granted
 4   Ms. Diggs thirty days to file a renewed IFP motion clarifying “why she is unable to pay
 5   the $350 filing fee from the $4,000 in her checking account.” Id. at 3. This Motion
 6   followed on December 18, 2018. See generally ECF No. 6.
 7   II.    IN FORMA PAUPERIS MOTION
 8          As indicated in the Court’s prior Orders, all parties instituting any civil action, suit,
 9   or proceeding in a district court of the United States, except an application for a writ of
10   habeas corpus, must pay a filing fee of $350.1 28 U.S.C. § 1914(a). An action may still
11   proceed without the prepayment of fees if a party is granted leave to proceed IFP pursuant
12   to 28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). A
13   federal court may authorize the commencement of an action if the party submits an
14   affidavit, including a statement of assets, showing that she is unable to pay the required
15   filing fee. 28 U.S.C. § 1915(a).
16          Here, as before, Ms. Diggs indicates that she receives $900 per month in disability,
17   Mot. at 2, and owns a 2007 Chrysler Town & Country worth approximately $4,000, id. at
18   3. Ms. Diggs estimates that her monthly obligations total approximately $885, see id. at
19   4–5, only $15 per month less than her monthly income. Ms. Diggs represents that she now
20   has $1,400 in her checking account. Id. at 2. She indicates that she is moving to Pueblo,
21   Colorado, and the $1,400 balance in her checking account is to “get a place, pay[] the [first]
22   and last month’s rent, get[] utilities turned on, find work, and afford to eat.” Id. at 5.
23          On this record, the Court concludes that Ms. Diggs has sufficiently established that
24   she is unable to pay the required filing fee. As such, she meets the requirements to proceed
25
26
     1
       In addition to the $350 statutory fee, all parties filing civil actions on or after May 1, 2013, must pay an
27   additional administrative fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees,
28   District Court Misc. Fee Schedule) (eff. Sept. 1, 2018). The additional $50 administrative fee, however,
     is waived if the plaintiff is granted leave to proceed IFP. Id.

                                                           2
                                                                                             18-CV-2593 JLS (KSC)
 1   IFP and the Court therefore GRANTS Ms. Diggs’ Motion.
 2   III.   SCREENING PURSUANT TO 28 U.S.C. §§ 1915(e)(2) & 1915A(b)
 3          A.       Standard of Review
 4          The Court must screen every civil action brought pursuant to 28 U.S.C. § 1915(a)
 5   and dismiss any case it finds “frivolous or malicious,” “fails to state a claim on which relief
 6   may be granted,” or “seeks monetary relief against a defendant who is immune from relief.”
 7   28 U.S.C. § 1915(e)(2)(B); see also Coleman v. Tollefson, __ U.S. __, 135 S. Ct. 1759,
 8   1763 (2015) (“[T]he court shall dismiss the case [pursuant to 28 U.S.C. § 1915(e)(2)] at
 9   any time if the court determines that—(A) the allegation of poverty is untrue; or (B) the
10   action or appeal—(i) is frivolous or malicious; [or] (ii) fails to state a claim on which relief
11   may be granted; [or] seeks monetary relief against a defendant who is immune from such
12   relief.”); Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (“[T]he provisions of 28
13   U.S.C. § 1915(e)(2)(B) are not limited to prisoners.”); Lopez v. Smith, 203 F.3d 1122,
14   1126–27 (9th Cir. 2000) (en banc) (noting that 28 U.S.C. § 1915(e) “not only permits but
15   requires a district court to dismiss an In Forma Pauperis complaint that fails to state a
16   claim”).
17          All complaints must contain a “short and plain statement of the claim showing that
18   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are
19   not required, but “[t]hreadbare recitals of the elements of a cause of action, supported by
20   mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
21   (citing Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555 (2007)). “[D]etermining whether a
22   complaint states a plausible claim is context-specific, requiring the reviewing court to draw
23   on its experience and common sense.” Iqbal, 556 U.S. at 663–64 (citing Twombly, 550
24   U.S. at 556).
25          “When there are well-pleaded factual allegations, a court should assume their
26   veracity, and then determine whether they plausibly give rise to an entitlement of relief.”
27   Iqbal, 556 U.S. at 679. “[W]hen determining whether a complaint states a claim, a court
28   must accept as true all allegations of material fact and must construe those facts in the light

                                                    3
                                                                                  18-CV-2593 JLS (KSC)
 1   most favorable to the plaintiff.” Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000); see
 2   also Andrews v. King, 393 F.3d 1113, 1121 (9th Cir. 2005); Barren v. Harrington, 152
 3   F.3d 1193, 1194 (9th Cir. 1998) (“The language of § 1915(e)(2)(B)(ii) parallels the
 4   language of Federal Rule of Civil Procedure 12(b)(6).”).
 5         “While factual allegations are accepted as true, legal conclusions are not.” Hoagland
 6   v. Astrue, No. 1:12-cv-00973-SMS, 2012 WL 2521753, at *3 (E.D. Cal. June 28, 2012)
 7   (citing Iqbal, 556 U.S. at 678). Courts cannot accept legal conclusions set forth in a
 8   complaint if the plaintiff has not supported her contentions with facts. Id. (citing Iqbal,
 9   556 U.S. at 679).
10         In addition, courts have a duty to construe a pro se litigant’s pleadings liberally, see
11   Karim-Panahi v. L.A. Police Dep’t, 839 F.2d 621, 623 (9th Cir. 1988), a duty that is
12   “particularly important in civil rights cases.” Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th
13   Cir. 1992). In giving liberal interpretation to a pro se civil rights complaint, however, a
14   court may not “supply essential elements of claims that were not initially pled.” Ivey v.
15   Bd. of Regents of the Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982). The district court
16   should grant leave to amend if it appears “at all possible that the plaintiff can correct the
17   defect,” unless the court determines that “the pleading could not possibly be cured by the
18   allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000) (en
19   banc) (citing Doe v. United States, 58 F.3d 494, 497 (9th Cir. 1995); Balistreri v. Pacifica
20   Police Dep’t, 901 F.2d 696, 701 (9th Cir. 1990)).
21         B.     Factual Allegations
22         Ms. Diggs’ Complaint seeks to hold Defendants liable for several alleged violations
23   of her constitutional rights. See Compl. at 4. Ms. Diggs seeks damages for “multiple
24   counts of assault,” “[lost] employment endeavors,” loss of two cars and five computers,
25   and “financial hardship. Id. at 7.
26         Ms. Diggs alleges police conduct depriving her of her vehicle. See id. at 6. She
27   states, “Police gave [her] a ticket June 14[,] 2017 and towed [her] Hyundai.” Id. at 6. She
28   add that “[she] spoke with a deputy who decided to keep the Hyundai []based on his

                                                   4
                                                                                18-CV-2593 JLS (KSC)
 1   addendum that ‘investigations are still pending.’” Id. Ms. Diggs claims “the police report
 2   [was] fabricated at the [scene] and the false accusation of DUI[] went forward. Criminal
 3   and traffic court clerks conspired to turn citations . . . into warrants and collections.” Id. at
 4   13. Ms. Diggs claims she was “wrongfully prosecuted” and “extorted thousands in fines
 5   and fees.” Id. at 13.
 6         Ms. Diggs claims “predators[] and stalkers started using electronic technology
 7   weapons, physically attacking [her] 24/7.” Id. at 6. She claims the unidentified persons
 8   attacked her with “[i]nertia impacts of motion propellant shock waves,” id. at 7; “particle
 9   beams,” id.; and “electronic torture, electromagnetic torture, [and] microwave torture,” id.
10   Plaintiff attributes the attacks to the “DMV’s m[a]nipulation of the justice system,” id. at
11   6, although it is unclear when or where the alleged assault occurred. Plaintiff lists several
12   dates, including “Feb[ruary] 23, 2016,” id. at 5, and “May 21, 2018,” id. at 7; however, it
13   is unclear which of the events Ms. Diggs alleges occurred on which of these dates.
14         C.     Analysis
15         “Section 1983 creates a private right of action against individuals who, acting under
16   color of state law, violate federal constitutional or statutory rights.” Devereaux v. Abbey,
17   263 F.3d 1070, 1074 (9th Cir. 2001). Section 1983 “is not itself a source of substantive
18   rights, but merely provides a method for vindicating federal rights elsewhere conferred.”
19   Graham v. Connor, 490 U.S. 386, 393–94 (1989) (internal quotation marks and citations
20   omitted). “To establish § 1983 liability, a plaintiff must show both (1) deprivation of a
21   right secured by the Constitution and laws of the United States, and (2) that the deprivation
22   was committed by a person acting under color of state law.” Tsao v. Desert Palace, Inc.,
23   698 F.3d 1128, 1138 (9th Cir. 2012). A person “acts under color of state law [for purposes
24   of section 1983] only when exercising power ‘possessed by virtue of state law and made
25   possible only because the wrongdoer is clothed with the authority of state law.’” Polk
26   Cnty. v. Dodson, 454 U.S. 312, 317–18 (1981) (quoting United States v. Classic, 313 U.S.
27   299, 326 (1941)).
28   ///

                                                     5
                                                                                   18-CV-2593 JLS (KSC)
 1         Liberally construing Plaintiff’s Complaint, Plaintiff does not provide sufficient facts
 2   to allege conduct that deprived her of a right, privilege, or immunity protected by the
 3   Constitution. For example, the Fourth Amendment protects “[t]he right of the people to be
 4   secure in their persons, houses, papers, and effects, against unreasonable searches and
 5   seizures.” U.S. Const. amend IV.        Regarding Plaintiff’s putative claim concerning the
 6   impoundment of her vehicle, “[t]he impoundment of an automobile is a seizure within the
 7   meaning of the Fourth Amendment.” Ramirez v. City of Buena Park, 560 F.3d 1012, 1024
 8   (9th Cir. 2009) (internal quotation marks omitted) (quoting Miranda v. City of Cornelius,
 9   429 F.3d 858, 862 (9th Cir. 2005)).
10         Here, Ms. Diggs alleges that the DMV took her vehicle. Compl. at 13 (“DMV is
11   responsibl[e] for the loss of the Hyundai.”). When the vehicle was impounded, however,
12   it appears there were unpaid fines or limitations on Ms. Diggs’ license. Id. at 6 (“[DMV]
13   clerks sent me . . . a letter [stating], ‘you need to pay your fines and court cost.’”). Pursuant
14   to California Vehicle Code § 14602.6(a)(1), “[w]henever a peace officer determines that a
15   person was driving a vehicle while his or her driving privilege was suspended or revoked,
16   . . . the peace officer may . . . cause the removal of and seizure of that vehicle.” A vehicle
17   may also be impounded to failure to pay parking violations. See Cal. Vehicle Code
18   § 22651(i). Consequently, without further factual allegations, the Court cannot assess
19   whether there was an unlawful seizure of Ms. Diggs’ vehicle. Accordingly, the Court
20   concludes that Ms. Diggs does not allege sufficient facts to show deprivation of a right
21   secured by the Constitution.
22         Further, even if Ms. Diggs had sufficiently alleged a violation of any of her
23   constitutional rights, she does not provide specific facts related to Defendants to support
24   her claims for relief. “Because vicarious liability is inapplicable to . . . § 1983 suits, a
25   plaintiff must plead that each government-official defendant, through the official’s own
26   individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676; see also Jones
27   v. Cmty. Redev. Agency of City of L.A., 733 F.2d 646, 649 (9th Cir. 1984) (even pro se
28   plaintiffs must “allege with at least some degree of particularity overt acts which

                                                     6
                                                                                   18-CV-2593 JLS (KSC)
 1   defendants engaged in” to state a claim). Ms. Diggs’ Complaint contains no specific
 2   factual allegations directly related to Department of Motor Vehicles Director Jean
 3   Shiomoto, much less any details as to what Director Shiomoto did, or failed to do, to violate
 4   Plaintiff’s constitutional rights. Iqbal, 556 U.S. at 678 (noting that Rule 8 “demands more
 5   than an unadorned, the-defendant-unlawfully-harmed-me accusation,” and that “[t]o
 6   survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted
 7   as true, to ‘state a claim for relief that is plausible on its face’”) (quoting Twombly, 550
 8   U.S. at 555, 570). Although Ms. Diggs alleges that she sent a letter to Director Shiomoto,
 9   see Compl. at 6, the timing and contents of the letter is unclear. Ms. Diggs also names the
10   Legal Division of the Department of Motor Vehicles as a Defendant. See id. at 1.
11   Ms. Diggs, however, alleges only that a clerk, Noreen Ayala, sent Ms. Diggs a letter to
12   schedule a mental evaluation and to remind Ms. Diggs to pay her fines and court costs. See
13   id. at 6. It is unclear from the Complaint whether Ms. Ayala is part of the Legal Division
14   or what particular overt acts by the Legal Division allegedly deprived Ms. Diggs of her
15   constitutional rights.
16         As currently pleaded, Ms. Diggs’ Complaint fails to state a claim under 28 U.S.C.
17   §§ 1915(e)(2) and 1915A(b) because she has failed to allege any facts which “might
18   plausibly suggest” that California Department of Motor Vehicles Director Jean Shiomoto
19   and the California Department of Motor Vehicles Legal Division violated her constitutional
20   rights. See Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (holding that 42 U.S.C.
21   § 1983 provides for relief only against those who, through their personal involvement as
22   evidenced by affirmative acts, participation in another’s affirmative acts, or failure to
23   perform legally required duties, cause the deprivation of plaintiff’s constitutionally
24   protected rights). The Court therefore finds that Ms. Diggs has failed to state a claim for
25   relief, as required by 28 U.S.C. § 1915(e)(2), and DISMISSES WITHOUT PREJUDICE
26   Ms. Diggs’ Complaint.
27   ///
28   ///

                                                   7
                                                                                18-CV-2593 JLS (KSC)
 1   IV.   CONCLUSION
 2         In light of the foregoing, IT IS HEREBY ORDERED that:
 3         1.     Ms. Diggs’ third Motion pursuant to 28 U.S.C. § 1915(a) (ECF No. 6) is
 4   GRANTED;
 5         2.     Ms. Diggs’ Complaint (ECF No. 1) is DISMISSED WITHOUT
 6   PREJUDICE for failure to state a claim upon which relief may be granted pursuant to 28
 7   U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1); and
 8         3.     Ms. Diggs is GRANTED forty-five (45) days from the date on which this
 9   Order is electronically docketed to submit a First Amended Complaint which cures all the
10   deficiencies of pleading noted above. Ms. Diggs’ Amended Complaint must be complete
11   in itself without reference to her original pleading. See S.D. Cal. CivLR 15.1. Any
12   Defendants not named and any claims not re-alleged in the Amended Complaint will be
13   considered waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). Should
14   Ms. Diggs fail to file an amended complaint within the time provided, the Court may
15   enter a final order dismissing this action for failure to prosecute.
16         IT IS SO ORDERED.
17
18   Dated: January 28, 2019
19
20
21
22
23
24
25
26
27
28

                                                  8
                                                                            18-CV-2593 JLS (KSC)
